Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's election of the invention of Group I (Claims 2-5, 7-8, 18-29 and 31) in the response to restriction requirement filed August 16, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Group II (Claim 30) is withdrawn for further consideration.

Applicant's election with traverse of Species D) disilane in the response to species election requirement filed August 16, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search Species C) (mono)silane cross-linker and Species D) disilane because they both comprise *silane.  This is not found persuasive because of the following reason: Monosilane contains merely a single silicon atom, while disilane contains two silicon atoms connected with a spacer, e.g., an oxygen linkage (disiloxane), an alkylene linkage (silalkylene), etc. They are totally different compounds. Further, the disilane would result in a softer material than that obtained from a silane as taught by Applicant, 

Claim Objections
Claims 21-22 are objected to because of the following informalities:  
In Claim 21 (line 2), Applicant is advised to remove ", or optionally is, the disilane molecule" because it refers to the mixture of disilane molecule and monosilane, and in light of the scope of the silicone cross-linker (ii) in Claim 18, the "silane cross-linker (ii) comprises the disilane molecule" would inherently include the mixture of disilane molecule and monosilane.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


s 2-5, 7-8, 18, 21-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 2 (2nd line from bottom) and 7 (line 2), it is not clear what “functions” in “Tin (II) functions” refer to.

Double Patenting Rejection(s)
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10 563 015. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: Claim 1 of the patent is directed to a condensation curable gel composition, which is full encompassed by Claim 1 of the instant application. 

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 2-5, 7, 18 and 21-29 are rejected under 35 U.S.C. 103 as being obvious over Takei (WO 2010 071092).
	The following paragraph numbers are based on Takei’s U.S. equivalent (US 2014 0256539).
	For Claims 2, 7, 18, 21-23 and 25, Takei discloses a method of preparing a condensation curable gel composition comprising a reaction product derived from a composition comprising a silanol functional polysiloxane, an alkoxy functional silane compound and a condensation catalyst. ([0112]-[0116]) The composition can further contain a bis(alkoxysilyl)alkane (e.g., preferably, bis(trimethoxysilyl)hexane, etc.) Since the bis(alkoxysilyl)alkane reads on the presently disilane, it would function as a crosslinker in the composition, too. The amount of the bis(alkoxysilyl)alkane is preferably from 0.1 to 5 parts by mass per the total 100 parts by mass of the polysiloxane and the silane compound. The alkoxy functional silane compound can be in an amount of as low as 10 parts by mass per 100 parts by mass of the silanol functional polysiloxane. ([0114] and [0169]) Therefore, the amount of the bis(alkoxysilyl)alkane is approximately from 0.1 to 5 parts by mass per 100 parts by mass of the silanol functional polysiloxane. Since the molecular weight of bis(trimethoxysilyl)hexane is 326, 0.1 to 5 parts by mass would contain 0.0003 to 0.015 mol of the compound, and thus 0.0018 to 0.092 mol of methoxy groups. The molecular weight of the silanol functional polysiloxane is preferably 6,000 to 100,000. ([0137]) Therefore, the amount of the hydroxyl groups in 100 parts by mass of the silanol functional polysiloxane is from about 100*2/100,000 to about 100*2/6,000 mol (i.e., about 0.002 to about 0.033 mol). As such, the molar ratio of the hydroxyl groups in the silanol functional polysiloxane to the methoxy groups in the bis(trimethoxysilyl)hexane would be from 0.002/0.092 to 0.033/0.0018 (i.e., 0.02 to 18) that encompasses the presently claimed range. Thus, a prima facie case of obviousness exists. In re Harris, 74 USPQ2d 1951 (Fed. Cir. 2005) (Where the “claimed ranges are completely encompassed by the prior art, the conclusion [that the claims are prima facie obvious] is even more compelling than in cases of mere overlap.”) (citation omitted) The condensation catalyst can be represented by Formula (I). ([0173]) Takei is silent on the molar ratio of M-OR or tin(II) functions to the hydroxyl groups in the silanol functional polysiloxane. However, the molar ratio is closely related to the amount of the condensation catalyst. The latter is in turn affect the reaction rate. In other words, the foregoing molar ratio is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the condensation catalyst with whatever molar ratio through routine experimentation in order to achieve a desired reaction rate. Especially, Applicant does not show the criticality of such a molar ratio.  For Claims 3-5 and 26, the composition can be a two-component type composition, where the silanol functional polysiloxane and the catalyst in one component, and the silane compound in the other component. Takei is silent on the specific arrangements of the ingredients in the two-component compositions as presently claimed. However, Takei’s two-component composition renders the foregoing ones obvious, since one of ordinary skill in the art would know not to put together a curable matrix component (i.e., the silanol functional polysiloxane), a crosslinker and a catalyst in one component in a two-component composition so that the shelf-life of the composition would be prolonged. For Claims 24 and 27-28, the condensation reaction product can be formed as a thin film (i.e., coating) on optical semiconductors. ([0012]-[0013]) The condensation reaction product is useful as an encapsulant (i.e., coating) for LED chips. (Abstract and [0003]) Notably, “for tyres” is merely an intended use, and does not carry any weight of patentability. Further, since the condensation reaction product renders the presently claimed gel obvious, supra, it would expect to possess self-sealing anti-puncture property. For Claim 29, the condensation reaction product possesses adhesive property. ([0177] and [0282]-[0284]) Further, since the condensation reaction product renders the presently claimed gel obvious, supra, it would expect to be pressure sensitive. 

10.	Claims 8 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and/or double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Takei does not teach or fairly suggest the presently claimed a) polymer curable by hydrosilylation, a hydrosilylation cross-linker and a hydrosilylation catalyst set forth in Claim 8; and b) medical application set forth in Claim 31.
	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 22, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765